IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-40017
                         Conference Calendar



TIMOTHY PAUL MARTIN,

                                          Plaintiff-Appellant,

versus

BILL CLINTON, PRESIDENT OF THE UNITED STATES,

                                          Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. C-98-CV-316
                      --------------------

                          October 20, 1999

Before JONES, WIENER, and STEWART, Circuit Judges.

PER CURIAM:*

     Timothy Paul Martin, Texas state prisoner #566302, appeals

from the district court’s dismissal of his civil rights complaint

as frivolous.   Martin argues that the “three strikes” provision

of the Prison Litigation Reform Act, 28 U.S.C. § 1915(g), is

unconstitutional.   We have reviewed the record and find no

reversible error.   This court has already considered and upheld

the constitutionality of § 1915(g).    See Carson v. Johnson, 112




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-40017
                                 -2-

F.3d 818, 821-22 (5th Cir. 1997).    The appeal is without arguable



merit and thus frivolous.   Because the appeal is frivolous, it is

DISMISSED.   See 5th Cir. R. 42.2.

     APPEAL DISMISSED.